DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’915 (JP 06-055915).
Regarding claims 1-4, refer to FIG. 1-2 of JP’915. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’915 (JP 06-055915) in view of JP’283 (JP 2012-131283).
Regarding claims 5-6, JP’915 does not recite an angle formed by the first surface and the normal direction in the cross section orthogonal to the direction in which the recessed portion extends lies in a range from 5° inclusive to 30° inclusive.  However, this claimed angle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’915 illustrates in FIG. 2 an angle from by the first surface and the normal direction in the cross section orthogonal to the direction in which the recess portion extends as an small acute angle and consistent with the claimed range. 
JP’915 does not illustrate a linear first surface; however, JP’283 illustrates in FIG. 3 a first surface that is linear in a cross section orthogonal to a direction in which the recess portion extends.  JP’283 shows a mark body (9) provided in a sidewall of a tire being defined by a linear first surface is known in the tire art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first surface of JP’915 as a surface that is linear since JP’285 evidences a mark body (9) defined by a first surface that is linear is a known feature in the tire art and providing a known feature for a mark body located in a sidewall region of tire would yield predictable results.
Regarding claims 7-12, JP’915 does not recite “a maximum dimension of the recessed portion in a direction orthogonal to the normal direction in a cross section orthogonal to a direction in which the recessed portion extends large millimeter order of value for the claimed maximum dimension of the recessed portion in a direction orthogonal to the normal direction in a cross section orthogonal to a direction in which the recessed portion extends (for example: W-W1/2= 40-20/2= 10 mm) and the corresponding maximum dimension of the recessed portion in the normal direction should be slightly greater than T1 (for example: a value slightly greater than 2 mm). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/17/2021